Title: To George Washington from William Sheed, 20 January 1796
From: Sheed, William
To: Washington, George


          
            Charleston. State of South CarolinaJanuary 20th 1796
            Respected Sir
          
          Altho the address of an Individual, to the first Character on the Continent of America—and that Individual altogether a Stranger to your Excellency—would by many be deemed presumeing, yet as it is to the feelings of General Washington Only that the following is directed, & for his perusal alone—I venture; and hope for his indulgence Trusting, that the subject of its contents, will plead as my Apology for the liberty I take, should your Excellency deem one Necessary.
          Long and Painfull has been my conflict before I could reconcile myself to intrude upon your time—Nor should I now—Unless pressed hard by dire Necessity—On your Goodness,

lanthropy and Humanity, I rest my cause—Sensible from full conviction, that the Unfortunate cannot Approach you without meeting the Ear of Attention—and even relief if not Undeserving.
          It is by no means pleasing to attempt recommending ones self—but as reduced Gentlemen, seldom can procure former friends to do it for them—I trust to your Benevolence of Heart to forgive; and Venture.
          Behold Revere’d Sir a Native of the soil on Which he Writes—reduced from Affluence to Indigence—by Misfortune, Disease, and Infirmaties: his Age Fifty three, a Large family to provide for consisting of a Wife and four Children—his profession respectable—tho unable to Attend to it Generaly from Infirmaty—(having been regularly brought up under Doctor Thos Bond Senr late of Philadelphia) & who during the Contest between Brittain and America was one of the first that met with Apointment and speedy Promotion from regimental to Hospital Surgion and for years faithfully discharged the duties of his Station.
          Such is the man who now Addresses the Saviour of his Country—I was when in the army Independant, the Brittish Invasion distroyed my all. Promises were made me—and I hope for some provisions being made but Alass I hope in vain—When Congress passed an Act to fortify our Seaport towns, I instantly Applied by Letter to our Delegates from this State—Soliciting their Interest for the Apointment of Physician and Surgion to one of the Garrisons, and pointed out to them how much more conducive to the Health of a Garrison to have a Man fully acquainted with the Diseases incident to the Climate—than to have a stranger—and at same time Endeavoured to press upon their Memory the Services of my Father.
          If either my Letters ever reached them I dare not affirm—but no reply was Ever made Except from the Honorable Wm Smith—who on his return here assured me by Letter—that mine had never reached him and who Generously at same time relieved the Wants of my then suffering Children—It is rather Unfortunate that I cannot convey to you the Commissions and Certificates that I received from diferent Officers at the diferent Appointments—My Papers of every discription were burnt—when Sunsbury was distroyed—and those who could renew the Certificates—are Either dead or Absent. Coll Sumpter—under

whome I served as a Regimental Surgion—and Doctor Oliphant the then Director General—under whome I acted as Hospital Surgion, are both Absent from the State—the Inclosed therefore is the only one I am at present able to convey to you, which I procured from Genl Huger a few days since.
          Having Wrote in vain to others—And being advised to apply to the fountain Head—I venture to Address your Excellency—feeling a ray of hope, that He who Saved his Whole Country—will not refuse to assist in proping up one small branch of it.
          Frigates are building for the Protection of our Commerce—and altho the Life does not altogether meet my approbation—as it would draw me off from the Educating my Children—Yet would I rather Accept a birth (Professionally) on board one of them than witness as I too frequently do, the wants of my family I have also two Sons (George and Wm) both old enough to be rated as midshipmen—and both desirous of being brought up to the Sea—With Esteem and Veneration I remain—Respected Sir Your Most Obdt Tho Unfortunate Hbl. Servt
          
            Wm Sheed
          
          
            P.S. should your Excellency favor me with an Answer be pleased to direct to the Care of The Honorable David Ramsay who will safely convey it to me.
          
        